Title: To Thomas Jefferson from J. Phillipe Reibelt, 29 January 1805
From: Reibelt, J. Phillipe
To: Jefferson, Thomas


                  
                     Monsieur le President!
                     Baltimore le 29 Janv. 1805
                  
                  Presumant si particulierement par Votre derniere demande de Buffon de la Jeunesse—(que Vous aÿez dans Votre famille des Dames et des jeunes Gens, qui Connaissent et apprennent le français—je l’ai crû de mon devoir, de faire remplir deux petites Caisses des Ouvrages Nouv. et bons de different sujet, partie en Stereotype papier ordinaire:—commun et fin, et de les remettre, port payè—au Stage a Votre Adresse, afin que Vous puissiez avoir le plaisir, de les examiner, et d’en choisir quelques uns, qui pourroient Vous convenir a cet effet.
                  Je Vous recommande pour des jeunes gens preferablement tout ce, qui porte le Nom de Campe.
                  Et—comme je Vous pense—a une epoque Solemnelle prochaine—dans le Cas, de faire peut être a quelque Institut public d’education—un Cadeau en Livres—j’ai joint ma preuve de la meilleure Collection et Edition des Auteurs Class. latins et Grecs de Deuxponts—Voyez—s’il vous plait, pag. 22, 23, et 24 du No. 3 du Catal. particulier d’ici, dont le prix est tres moderè.
                  Je Vous observe au même but, que je puis Vous fournir les principaux Auteurs Classiques Anglais—pag. 60, 61, 62, 63 et 64 du Catal. de fond de la Maison a Paris—le Volume reliè a 112½ Cents.
                  Ayant deja vendu toute la Collection, que la Maison de Paris m’en avoit envoyèe jusqu’ici, je n’ai pu pour cette fois mettre dans les 2 petites Caisses, qu’un Vol. avariè, qui çependant Vous mettra a même, de juger du Merite de l’impression et de la reliure.
                  La petite Caisse est de retour—je sens parfaitement la Valeur extraordinaire de la bonne Graçe, dont Vous Vous occuppez de çes renvois jusqu’au plus petit detail.
                  Je Vous ai envoyè le 17—Les plus nouvelles Tabelles Statistiques sur l’Empire Germanique, l’Autriche et la Prusse—de hoek in gr. fol. que je croiois propres a la Bibliotheque du Secretariat d’Etat; Vous ne m’en parlez pas, ne Vous sont elles peût être point parvenües.
                  Je vous prie, d’agreer mes hommages. Le Depot Americain General de Levrault, Schoell et Comp. Imprim. Libraires a Paris
                  
                     Reibelt 
                     
                  
               